December 13, 2013 Sally Samuel, Senior Counsel Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC 20549 RE: Post-Effective Amendment No. 19 to Registration Statement on Form N-1A Allianz Variable Insurance Products Fund of Funds Trust (the “Trust”) File Nos. 333-119867 and 811-21624 Dear Ms. Samuel: Per our telephone conversation today, we confirm that the prospectus and SAI for the AZL MVP T. Rowe Price Capital Appreciation Fund will be dated December 13, 2013, or, if later, the date that the above-referenced registration statement is declared to be effective. Please let me know if you need any additional information. Sincerely, /s/ Erik Nelson Erik Nelson Chief Legal Officer 763/765-7453 Erik.Nelson@allianzlife.com Allianz Investment Management LLC, 5701 Golden Hills Drive, Minneapolis, MN 55416-1297. www.allianzlife.com Allianz Investment Management LLC is a registered investment adviser that is a wholly owned subsidiary of Allianz Life Insurance Company of North America. This information is confidential and is intended only for the use of the individual(s) and/or entity/entities named above. This information should not be copied, forwarded, or further disseminated.
